Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 1 of 28 PageID: 1029



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




    DALE M. IRVING,                        Civil Action No. 19-07276

                    Plaintiff,
                                           OPINION
          v.

    BOARD OF CHOSEN FREEHOLDERS
    OF BURLINGTON COUNTY, et al.,

                    Defendants.



APPEARANCES:

DALE M. IRVING
939 CREEK COVE WAY
LOGANVILLE, GA 30052
     Plaintiff appearing pro se

MICHAEL PAUL MADDEN
REGINA MCKENNA PHILIPPS
MADDEN & MADDEN, PA
108 KINGS HIGHWAY EAST
SUITE 200
PO BOX 210
HADDONFIELD, NJ 08033-0389

      Counsel for Defendants Burlington County New Jersey,
      Burlington County Adjuster, Board of Chosen Freeholders of
      Burlington County New Jersey, Evan C. Crook

KATHRYN ANN RIVERA
PARKER MCCAY, P.A.
9000 MIDLANTIC AVE.
SUITE 300
MOUNT LAUREL, NJ 08054

      Counsel for Defendant Virtua Memorial Hospital



                                      1
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 2 of 28 PageID: 1030



JESSICA ANN SAMPOLI
OFFICE OF THE ATTORNEY GENERAL OF NJ
25 MARKET ST, 7TH FL, WEST WING
PO BOX 116
TRENTON, NJ 08625

      Counsel for Third-Party Defendant the State of New Jersey
      Administrative Offices of the Courts

HILLMAN, District Judge

       Plaintiff has brought suit against Defendants Board of

Chosen Freeholders of Burlington County, New Jersey (“Defendant

County”), Evan H.C. Crook (“The County Adjuster” or “County

Adjuster”), and Virtua—Memorial Hospital of Burlington County,

Inc. (“Defendant Virtua”), improperly pleaded as “Virtua

Memorial Hospital”, (collectively “Defendants”), alleging that

among other things, Defendants violated Plaintiff’s

constitutional rights.       (ECF No. 55.)

      In addition, Defendant County and the County Adjuster

(collectively “Third-Party Plaintiffs”) filed a Third-Party

Complaint against the State of New Jersey Administrative Office

of the Courts (“NJAOC”) and John Does 1-10, currently

unidentified employees of the NJAOC, (collectively “Third-Party

Defendants”).     (ECF No. 61.)     This matter comes before this

Court on Defendant Virtua’s Motion to Dismiss and NJAOC’s Motion

to Dismiss. (ECF Nos. 67 and 75).         For the reasons stated below,

the Court will grant Defendant Virtua’s Motion to Dismiss and

will also grant NJAOC’s Motion to Dismiss.


                                      2
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 3 of 28 PageID: 1031



                                 BACKGROUND

      The Court takes its brief recitation of the facts from

Plaintiff’s Third Amended Complaint.          (ECF No. 55 “TAC”.)

Plaintiff resided in Burlington County between June 1999 and

July 2003 and then moved to Georgia.          (TAC ¶9.)   On September

17, 2000, Plaintiff and his former wife had an argument in the

morning and later that evening Plaintiff was arrested and then

transported directly to Virtual Memorial Hospital.            (TAC ¶14.)

Plaintiff alleges he was beaten, physically and chemically

restrained while at Virtua Memorial Hospital.

      Following this, Plaintiff was then transported to

Buttonwood Hospital, a psychiatric facility.          (TAC ¶15.)

Plaintiff explains that the “Psychiatrist who signed the

screening certificate permitting Plaintiff’s transfer to the

locked facility had not spoken to Plaintiff once, nor any member

of Plaintiff’s family before signing the screening certificate.”

(TAC ¶15.)    Plaintiff argues the screen certificate was “signed

to coverup the beating, physical restraint, chemical restraint

and drawing of Plaintiffs blood against his wishes.”

      Plaintiff explains that in “an effort to protect Defendant

Virtua from the legal repercussions associated with its conduct,

[the County Adjuster] perpetuated the myth that Plaintiff was

committed.” (TAC ¶16.)       Plaintiff alleges The County Adjuster

failed to review Plaintiff’s file for accuracy and completeness

                                      3
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 4 of 28 PageID: 1032



and that such a review would have informed The County Adjuster

that “there was only one screening certificate in Plaintiffs

[sic] file and the psychiatrist who signed the certificate had

not spoken to Plaintiff, or any member of Plaintiffs [sic]

family, and there was no document requesting a screening before

Plaintiff was brought to Virtua Memorial Hospital.”            (TAC ¶16.)

      Plaintiff contends the County Adjuster entered Plaintiff’s

information into Burlington County’s computer system as an

individual “who had been committed or adjudicated mentally

incompetent” and that this was done “in further effort to cover

for Virtua’s beating, physical restraint, chemical restraint and

withdrawal of Plaintiffs blood without consent.”           (TAC ¶17.)

Plaintiff alleges the County Adjuster’s continued participation

in covering up Defendant Virtua’s actions included “gathering

evidence on behalf of Virtua to ensure Plaintiff was denied any

legal relief for the unlawful activity of Virtua.”            (TAC ¶18.)

After Plaintiff’s information was placed on the local computer

system, the information was placed on the Civil Commitment

Automated Tracking System (CCATS), which in turn is

automatically sent to the New Jersey State Police to be placed

on the National Instant Criminal Background Check System

(“NICS”).

      In March 2012, Plaintiff was granted a weapons carry

license by the state of Georgia.          (TAC ¶11.)   Plaintiff’s

                                      4
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 5 of 28 PageID: 1033



attempt to renew his license in August 2017 was denied because

the Defendant County “placed with the NICS a derogatory record

that Plaintiff had been committed by a court in The County for a

mental defect.”     Plaintiff alleges this was and is a false

statement.    (TAC ¶12-13.)

      Following the filing of Plaintiff’s Third Amended

Complaint, Third-Party Plaintiffs filed a Third-Party Complaint

against Third-Party Defendants.           (ECF No. 61.)   Third-Party

Plaintiffs allege that CCATS was a software database instituted

and maintained by NJAOC and that temporary workers employed by

NJAOC “were responsible for the entry of information into CCATS,

including but not limited to the entry of information pertaining

to” Plaintiff. (ECF No. 61 at 12.)          Third-Party Plaintiffs

allege that NJAOC is responsible for the entry of erroneous

information, if any, into CCATS pertaining to Plaintiff and thus

they seek contribution and indemnification from Third-Party

Defendants arising from Plaintiff’s claims.          (Id.)

      In addition, Third-Party Plaintiffs bring contractual

claims against Third-Party Defendants arguing that “[t]o the

extent erroneous information pertaining to plaintiff, Dale

Irving, was entered into CCATS, third-party defendant, State of

New Jersey Administrative Office of the Courts, breached their

express or implied contractual obligations to” them.            (Id. at

12-13.)

                                      5
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 6 of 28 PageID: 1034



                                 DISCUSSION

      A.     Subject Matter Jurisdiction

      This Court has subject matter jurisdiction over this case

because it presents a federal question under 42 U.S.C. 1983.

See 28 U.S.C. § 1331. 1

      B.     Legal Standards

           a. Standard for Dismissal under Rule 12(b)(1)

      Because “[t]he Eleventh Amendment is a jurisdictional bar


1 Defendant Virtua argues subject matter jurisdiction has not
been established over Defendant Virtua because Plaintiff’s
Section 1983 claim is not “pled against Defendant Virtua and/or
does not state a claim for legal relief; and, as such, subject
matter jurisdiction cannot be established over Defendant
Virtua.” (ECF No. 69 at 15.) This Court rejects Defendant
Virtua’s argument because this Court has previously held “it is
clear that this court may exercise supplemental jurisdiction
over state law claims involving defendants against whom no
federal cause of action is stated, as long as a federal cause of
action is stated against another defendant, and the state law
claims satisfy the ‘same case or controversy’ requirement of
Article III.” Lentz v. Mason, 961 F. Supp. 709, 717 (D.N.J.
1997). To determine whether a claim is part of the “same case
or controversy,” this court looks to whether “the state and
federal claims . . . derive from a common nucleus of operative
fact.” United Mine Workers v. Gibbs, 383 U.S. 715, 725 (1966).
Thus, “if considered without regard to their state or federal
character, a plaintiff’s claims are such that he would
ordinarily be expected to try them all in one judicial
proceeding, then . . . there is power in the federal court to
hear the whole.” Id. Defendant Virtua provides no analysis
demonstrating why Plaintiff’s claims against Defendant Virtua
are not part of the same case or controversy as the federal
claims over which this Court has original jurisdiction. This
Court agrees such federal claims and claims against Defendant
Virtua arise from the same common nucleus of operative facts as
they relate to Defendant Virtua’s alleged actions that
ultimately led to Plaintiff being unable to renew his weapons
carrying license.
                                      6
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 7 of 28 PageID: 1035



which deprives federal courts of subject matter jurisdiction,”

NJAOC’s motion is, in part, a motion to dismiss for lack of

jurisdiction under Federal Rule of Civil Procedure 12(b)(1).

See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 693 n.2 (3d

Cir. 1996).

      Typically, once a Rule 12(b)(1) challenge is raised, the

burden shifts to the plaintiff to demonstrate the existence of

subject matter jurisdiction.        See McCann v. Newman Irrevocable

Trust, 458 F.3d 281, 286 (3d Cir. 2006). “However, because

‘Eleventh Amendment immunity can be expressly waived by a party,

or forfeited through non-assertion, it does not implicate

federal subject matter jurisdiction in the ordinary sense,’ and

therefore, a party asserting Eleventh Amendment immunity bears

the burden of proving its applicability.”          Garcia v. Knapp, No.

19-17946, 2020 WL 2786930, at *3 (D.N.J. May 29, 2020) (quoting

Christy v. PA Tpk. Comm., 54 F.3d 1140, 1144 (3d Cir. 1994)).

      In deciding a Rule 12(b)(1) motion, “a court must first

determine whether the party presents a facial or factual attack

because the distinction determines how the pleading is

reviewed.”    Leadbeater v. JPMorgan Chase, N.A., No. 16-7655,

2017 WL 4790384, at *3 (D.N.J. Oct. 24, 2017).           “When a party

moves to dismiss prior to answering the complaint . . . the

motion is generally considered a facial attack.”           Id.; see also

Garcia, 2020 WL 2786930, at *4 (“Defendants, by asserting

                                      7
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 8 of 28 PageID: 1036



Eleventh Amendment immunity, raise a facial 12(b)(1)

challenge.”).     In reviewing a facial attack, the Court should

consider only the allegations in the complaint, along with

documents referenced therein and attached thereto, in the light

most favorable to the nonmoving party.         See Constitution Party

of Pennsylvania v. Aichele, 757 F.3d 347, 358 (3d Cir. 2014).

      Thus, a facial motion is handled much like a 12(b)(6)

motion, and allegations in the complaint are accepted as true.

Leadbeater, 2017 WL 4790384, at *3.         Here, the Court will

consider NJAOC’s motion to be a facial attack on the claims

against it and therefore accepted the alleged facts in the Third

Party Complaint as true.

         b. Standard for Dismissal under Rule 12(b)(6)

      Federal Rule of Civil Procedure 12(b)(6) provides that a

court may dismiss a complaint for “failure to state a claim upon

which relief can be granted.”        FED. R. CIV. P. 12(b)(6).     In

considering a motion under Federal Rule of Civil Procedure

12(b)(6), a court must accept all well-pleaded allegations in

the complaint as true and view them in the light most favorable

to the pleader.     Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir.

2005); see also Philips v. Cty. Of Allegheny, 515 F.3d 224, 228

(3d Cir. 2008) (“[I]n deciding a motion under Fed. R. Civ. P.

12(b)(6), [a district court is] . . . required to accept as true

all factual allegations in the complaint and draw all inferences

                                      8
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 9 of 28 PageID: 1037



from the facts alleged in the light most favorable to” the

plaintiff).     A pleading is sufficient if it contains a “short

and plain statement of the claim showing that the pleader is

entitled to relief.”      FED. R. CIV. P. 8(a)(2).     “Although pro se

complaints are subject to liberal construction, such

construction does not displace the requirement that complaints

must comply with Rule 8(a)(2).”           Caterbone v. Nat’l Sec. Agency,

No. 17-867, 2017 WL 1150643, at *6 (E.D. Pa. Mar. 28, 2017)

(citing Parker v. Learn the Skills Corp., No. 03-6936, 2004 WL

2384993, at *3 (E.D. Pa. Oct. 25, 2004)).

      When weighing a motion to dismiss, the Court does not ask

“whether a plaintiff will ultimately prevail, but whether the

claimant is entitled to offer evidence to support the

claims[.]’”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 562 n.8

(2007) (quoting Scheuer v. Rhoades, 416 U.S. 232, 236 (1974));

see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions.’”) (citations omitted).

      In applying the Twombly/Iqbal standard, a district court

will first “accept all of the complaint's well-pleaded facts as

true, but may disregard any legal conclusion.”           Fowler v. UPMC

Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009) (citing Iqbal,

556 U.S. at 678).      Next, the Court will “determine whether the

facts alleged in the complaint are sufficient to show that the

                                      9
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 10 of 28 PageID: 1038



 plaintiff has a ‘plausible claim for relief.’”          Id. at 211

 (citing Iqbal, 556 U.S. at 679).

       To meet this standard, a “complaint must do more than

 allege the plaintiff's entitlement to relief.”          Id.; see also

 Philips, 515 F.3d at 234 (“The Supreme Court’s Twombly

 formulation of the pleading standard can be summed up thus:

 ‘stating . . . a claim requires a complaint with enough factual

 matter (taken as true) to suggest’ the required element. This

 ‘does not impose a probability requirement at the pleading

 stage,’ but instead ‘simply calls for enough facts to raise a

 reasonable expectation that discovery will reveal evidence of’

 the necessary element.”) (citing Twombly, 550 U.S at 556).             The

 party moving to dismiss under 12(b)(6) “bears the burden of

 showing that no claim has been presented.”          Hedges v. United

 States, 404 F.3d 744, 750 (3d Cir. 2005).

    C. Analysis

          a. Defendant Virtua’s Motion to Dismiss

       Defendant Virtua makes several arguments in support of its

 Motion to Dismiss.     Because this Court agrees that the

 conspiracy and punitive damages claims against Defendant Virtua

 must be dismissed because (1) Plaintiff has failed to allege a

 plausible claim that Defendant Virtua, a private party, was a

 joint participant in a conspiracy with the County Adjuster; and

 (2) Plaintiff has failed to plead a viable underlying cause of

                                      10
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 11 of 28 PageID: 1039



 action for the award of punitive damages this Opinion does not

 address Defendant Virtua’s additional arguments.

               i. Plaintiff’s Conspiracy Claim against Defendant
                  Virtua

       Defendant Virtua argues Plaintiff’s conspiracy claim

 against it must be dismissed because a conspiracy claim is a

 dependent claim and there is no underlying viable cause of

 action that forms the basis of Plaintiff’s conspiracy claim.

 (ECF No. 67 at 16-17.)      In response, Plaintiff clarifies that

 the underlying cause of action is a violation of 42 U.S.C. 1983.

 (ECF No. 68 at 6-9.)      Plaintiff further explains this is a

 viable underlying claim because Virtua was a state actor for

 purposes of his Section 1983 conspiracy claim.          (ECF No. 68 at

 14-15.)    More specifically, Plaintiff contends Defendant Virtua

 should be treated as a state actor because the TAC sufficiently

 alleges Defendant Virtua acted in a conspiracy with a state

 official to deprive Plaintiff of his constitutional rights.

 (Id.)     Defendant Virtua responds that Plaintiff’s Section 1983

 conspiracy claim should be dismissed because it is not a person

 subject to suit under Section 1983 and Plaintiff failed to plead

 sufficient allegations that it acted in concert with the County

 Adjuster to deprive Plaintiff of his constitutional rights.

 (ECF No. 69 at 8-12.)      This Court agrees with Defendant Virtua.

       Section 1983 allows a plaintiff to bring a private cause of


                                      11
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 12 of 28 PageID: 1040



 action for certain violations of his constitutional rights.

 Section 1983 provides the following:

            Every person who, under color of any statute,
            ordinance, regulation, custom, or usage, of
            any State or Territory ... subjects, or causes
            to be subjected, any citizen of the United
            States or other person within the jurisdiction
            thereof to the deprivation of any rights,
            privileges, or immunities secured by the
            Constitution and laws, shall be liable to the
            party injured in an action at law, suit in
            equity, or other proper proceeding for
            redress[.]

       In order to state a claim for relief under section 1983, a

 plaintiff must allege two elements: (1) “the violation of a

 right secured by the Constitution or laws of the United States”;

 and (2) “the alleged deprivation was committed or caused by a

 person acting under color of state law.”         Renwick v. U.C. Med.

 Dept., No. 10-6272, 2011 WL 1883810, at *2 (D.N.J. May 11, 2011)

 (citing West v. Atkins, 487 U.S. 42, 48 (1988)).           Although

 Defendant Virtua is not a state actor, as it is privately owned,

 “a private party who willfully participates in a joint

 conspiracy with state officials to deprive a person of a

 constitutional right acts ‘under color of state law’ for

 purposes of §1983” and can thus be held liable.           Abbott v.

 Latshaw, 164 F.3d 141, 147-8 (3d Cir. 1998).          “[T]o properly

 plead an unconstitutional conspiracy, a plaintiff must assert

 facts from which a conspiratorial agreement can be inferred.”

 Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d

                                      12
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 13 of 28 PageID: 1041



 159, 178 (3d Cir. 2010).      “A conspiracy is not parallel conduct

 by different parties; it must embody, at its heart, ‘an

 agreement between the defendants and state officials—a ‘meeting

 of the minds’—to violate the plaintiff's rights.’”           Lentz v.

 Taylor, No. 17-4515, 2019 WL 1091392, at *6 (D.N.J. Mar. 8,

 2019) (quoting Chambers v. Phila. Media Network, No. 11-6589,

 2013 WL 4857995, at *3 (E.D. Pa. Sept. 12, 2013)).

       But the law is clear that the Plaintiff must plead more

 than legal conclusions of a conspiracy or agreement.           Rather,

 for his complaint to survive a motion to dismiss, he must plead

 “‘enough factual matter (taken as true) to suggest that an

 agreement was made,’ in other words, ‘plausible grounds to infer

 an agreement.’”     Great W. Mining, 615 F.3d at 178 (quoting

 Twombly, 550 U.S. at 556).

       Plaintiff directs this Court’s attention to the following

 allegations to support a finding that Defendant Virtua

 affirmatively participated in the conspiracy:

           1. Evan H. C. Crook was the County Adjuster for The
              County at the time of this incident. In an effort to
              protect Defendant Virtua from the legal repercussions
              associated with its conduct, Mr. Crook perpetuated
              the myth that Plaintiff was committed. This,
              notwithstanding his office being informed on
              September 21, 2000 that Plaintiff had been discharged
              from Button Wood Hospital, and his duty pursuant to
              New Jersey Administrative Codes to review Plaintiffs
              [sic] file for accuracy and completeness. This
              ministerial review would have promptly informed Mr.
              Crook there was only one screening certificate in
              Plaintiffs [sic] file and the psychiatrist who signed

                                      13
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 14 of 28 PageID: 1042



              the certificate had not spoken to Plaintiff, or any
              member of Plaintiffs [sic] family, and there was no
              document requesting a screening before Plaintiff was
              brought to Virtua Memorial Hospital. (Id. ¶16);

           2. Evan H. C. Crook then using the cloak of his official
              capacity as the County Adjuster caused Plaintiffs
              information to be entered into the County’s local
              computer system as one who had been committed or
              adjudicated mentally incompetent. This was done in
              further effort to cover for Virtua’s beating,
              physical restraint, chemical restraint and withdrawal
              of Plaintiffs blood without consent. (Id. ¶17);

           3. Mr. Crook’s continued participation in this coverup
              of unlawful activity by Virtua included, gathering
              evidence on behalf of Virtua to ensure Plaintiff was
              denied any legal relief for the unlawful activity of
              Virtua. (Id. ¶18);

           4. Notwithstanding statutory duty to investigate, the
              County Adjuster, Mr. Crook recklessly disregarded his
              duty to Plaintiff, acted with a conscious disregard
              for the consequences of his action when he published
              falsely that Plaintiff had been adjudicated or
              committed for a mental defect nationally. Further,
              Mr. Crook acted in concert with Virtua Memorial
              Hospital of Burlington County in an effort to protect
              them from liability. (Id. ¶48);

           5. On or about September 21, 2000 Defendants Board of
              Chosen Freeholders of Burlington County, New Jersey
              were informed by Buttonwood Hospital that Plaintiff
              had not been committed. Knowing that Plaintiff’s
              rights were violated at Virtua Memorial Hospital a
              decision was made to enter Plaintiff in the local
              computer system as being committed. This was done to
              protect Defendant Virtua Memorial Hospital from legal
              liability for violating Plaintiff’s rights. (Id.
              ¶51.)

 (ECF No. 68 at 15.)

       Defendant Virtua clarifies that Plaintiff’s allegation that

 the County Adjuster was gathering evidence might prove favorable


                                      14
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 15 of 28 PageID: 1043



 to Virtua relates to a litigation subpoena in 2002 between

 Defendant Virtua’s lawyer and Buttonwood Hospital, which the

 County Adjuster provided responses to. 2        (ECF No. 69 at 7-8.)

 Even construing Plaintiff’s pro se complaint liberally, this

 Court finds the Third Amended Complaint does not provide any

 basis for inferring that the County Adjuster made the above

 actions as part of an agreement with Defendant Virtua to deprive

 Plaintiff of his constitutional rights.

       Indeed, the Third Amended Complaint essentially boils down

 to the main allegation that the County Adjuster acted “in

 concert with Virtua Memorial Hospital of Burlington County in an

 effort to protect them from liability.”         Such a “conclusory

 allegation of agreement . . . does not supply facts adequate to

 show illegality” under the Rule 12(b)(6) standard.           Great W.

 Mining, 615 F.3d at 176 (quoting Twombly, 550 U.S at 557); see

 also Kitko v. Young, 575 Fed. App’x 21, 27 (3d Cir. 2014)



 2 This Court may consider the copy of the 2002 subpoena and
 responsive letter Defendant Virtua provided for the Court’s
 review because it is an integral or explicitly relied upon
 document in forming the basis for his Complaint. See In re
 Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d
 Cir. 1997) (quoting Shaw v. Digital Equip. Corp., 82 F.3d 1194,
 1220 (1st Cir. 1996) (“As a general matter, a district court
 ruling on a motion to dismiss may not consider matters
 extraneous to the pleadings. However, an exception to the
 general rule is that a ‘document integral to or explicitly
 relied upon in the complaint’ may be considered ‘without
 converting the motion [to dismiss] into one for summary
 judgment.’”)).
                                      15
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 16 of 28 PageID: 1044



 (citing Great W. Mining, 615 F.3d at 176) (affirming the

 dismissal of pro se Plaintiff’s complaint and finding

 allegations that the defendant acted “in furtherance of [a]

 concerted scheme, plan, design and effort” were conclusory

 allegations of an agreement that were insufficient to satisfy

 the Rule 12(b)(6) standard).

       Plaintiff simply fails to allege facts that sufficiently

 support any meeting of the minds that Virtua and the County

 Adjuster intended to or did work together for the purpose of

 depriving Plaintiff of his rights.        See Great W. Mining, 615

 F.3d at 178-79 (“Great Western has failed to allege except in

 general terms the approximate time when the agreement was made,

 the specific parties to the agreement (i.e., which judges), the

 period of the conspiracy, or the object of the conspiracy.”).

 Accordingly, Plaintiff’s conspiracy claim against Defendant

 Virtua will be dismissed because Defendant Virtua is neither a

 state actor nor fits into the joint participant exception to the

 state actor requirement.

             ii. Plaintiff’s Punitive Damages Claim Against
                 Defendant Virtua

       Defendant Virtua argues Count VI for punitive damages must

 be dismissed because it is not a separate cause of action and

 instead is a form of damages and Plaintiff has failed to plead a

 viable underlying cause of action for the award of these


                                      16
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 17 of 28 PageID: 1045



 damages.     Defendant Virtua further argues the allegations in the

 TAC do not meet the heightened standard warranting punitive

 damages.     (ECF No. 67 at 26-27.)       Plaintiff responds that

 punitive damages is warranted here because Defendant Virtua

 acted either with an evil motive or at least with reckless

 disregard when committing the underlying conspiracy.           (ECF No.

 68 at 16.)    This Court agrees with Defendant Virtua.

       In light of the fact that all of the Plaintiff’s other

 claims against Defendant Virtua have been dismissed, punitive

 damages are unavailable.      See Muraveva v. City of Wildwood, No.

 17-916, 2018 WL 6617266, at *11 (D.N.J. Dec. 18, 2018) (“A

 request for punitive damages is ‘similar to a derivative claim’

 and is, therefore, a ‘separate but dependent claim for relief.’

 In re Collins, 233 F.3d 809, 811 (3d Cir. 2000). Because all of

 Plaintiff’s substantive claims will be dismissed, there can be

 no liability for punitive damages and her claim for punitive

 damages must be dismissed as well.”); see also Onyejekwe v. Uber

 Techs., Inc., No. 19-10196, 2020 WL 2832566, at *3 (D.N.J. June

 1, 2020) (quoting Hassoun v. Cimmino, 126 F. Supp. 2d 353, 372

 (D.N.J. 2000) (“[T]he Court notes that ‘[p]unitive damages are a

 remedy incidental to [a] cause of action, not a substantive

 cause of action in and of themselves.’ Accordingly, the Court

 dismisses Count VIII for punitive damages because Plaintiffs

 improperly assert their request for punitive damages as a

                                      17
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 18 of 28 PageID: 1046



 separate cause of action.”)).       Thus, this Court will dismiss

 Plaintiff’s punitive damages claim against Defendant Virtua.

           b. NJAOC’s Motion to Dismiss

               i. Sovereign Immunity

       NJAOC argues Third-Party Plaintiffs’ claims for

 contribution and indemnification of Plaintiff’s constitutional

 claims must be dismissed because NJAOC is entitled to sovereign

 immunity and therefore shielded from Plaintiff’s constitutional

 claims.     (ECF No. 75-1 at 8-12.)       In response, Third-Party

 Plaintiffs do not put forth a substantive argument for why NJAOC

 is not entitled to dismissal for claims related to Plaintiff’s

 constitutional claims pursuant to the sovereign immunity

 doctrine.    Instead, Third-Party Plaintiffs simply contend that

 “[i]n the event the Court determines the AOC is entitled to

 sovereign immunity under the Eleventh Amendment,” any order

 dismissing the constitutional claims against the NJAOC should be

 limited to the NJAOC and not include any currently unnamed

 NJAOC’s employees in their “individual capacity.”           Third-Party

 Plaintiffs clarify that the unnamed employees of the NJAOC they

 wish to sue in their individual capacity are currently

 identified as “John Does” and that they intend to ascertain the

 identity of these individuals through discovery.           (ECF No. 79 at

 17-20.)     NJAOC has failed to respond to this request.

       Plaintiff has brought several constitutional claims against

                                      18
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 19 of 28 PageID: 1047



 Third-Party Plaintiffs.      Third-Party Plaintiffs filed the

 instant Third-Party Complaint against NJAOC seeking

 indemnification and contribution if Plaintiff’s constitutional

 claims are successful.      Third-Party Plaintiffs’ contribution and

 indemnification claims arising from Plaintiff’s constitutional

 claims, however, are barred by the Eleventh Amendment to the

 U.S. Constitution.     The Eleventh Amendment provides:

       The Judicial power of the United states shall not be
       construed to extend to any suit in law or equity, commenced
       or prosecuted against one of the United States by Citizens
       of another state, or by Citizens or Subjects of any Foreign
       state.

 U.S. Const. amend. XI.      “‘That a state may not be sued without

 its consent is a fundamental rule of jurisprudence having so

 important a bearing upon the construction of the Constitution of

 the United States that it has become established by repeated

 decisions of this court that the entire judicial power granted

 by the Constitution does not embrace authority to entertain a

 suit brought by private parties against a state without consent

 given.’”    Pennhurst state Sch. & Hosp. v. Halderman, 465 U.S.

 89, 98 (1984) (quoting Ex parte state of New York No. 1, 256

 U.S. 490, 497 (1921)).      The Supreme Court in Hans v. Louisiana,

 134 U.S. 1 (1890), “extended the Eleventh Amendment’s reach to

 suits by in-state plaintiffs, thereby barring all private suits

 against non-consenting states in federal court.”           Lombardo v.

 Pa. Dep’t of Pub. Welfare, 540 F.3d 190, 194 (3d Cir. 2008).

                                      19
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 20 of 28 PageID: 1048



       Thus, constitutional claims in federal court may only be

 asserted against a “person” and not the state, which includes

 state courts, state agencies, and state actors sued in their

 official capacities.      See Robinson v. New Jersey Drug Court, No.

 17-7135, 2018 WL 3455480, at *3 (D.N.J. 2018) (citing Callahan

 v. City of Phila., 207 F.3d 668, 673 (3d Cir. 2000)) (noting

 that courts have routinely held that the state judiciary is not

 a “person” under § 1983); Beightler v. Office of Essex County

 Prosecutor, 342 F. App’x 829, 832 (3d Cir. 2009) (quoting

 Fitchik v. New Jersey Transit Rail Operations, 873 F.2d 655, 658

 (3d Cir. 1989) (en banc)) (providing that the Eleventh Amendment

 protects state agencies when “‘the state is the real party in

 interest’”);    Will v. Michigan Dept. of state Police, 491 U.S.

 58, 71 (1989) (holding that neither a state nor its officials

 acting in their official capacities are “persons” under § 1983);

 Grohs v. Yatauro, 984 F. Supp. 2d 273, 280 (D.N.J. 2013) (citing

 Will, 491 U.S. at 65–66) (“The state’s sovereign immunity [] is

 preserved under Section 1983; a state is therefore not a

 ‘person’ who may be sued under Section 1983.”).

       Here, this Court agrees NJAOC is an arm of the State and

 therefore entitled to sovereign immunity.          See Newton v. New

 Jersey, No. 15-6481, 2017 WL 27457, at *4 (D.N.J. Jan. 2, 2017)

 (citing Johnson v. State of New Jersey, 869 F. Supp. 289, 298

 (D.N.J. 1994) (“holding that defendant, the Administrative

                                      20
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 21 of 28 PageID: 1049



 Office of the Courts, is entitled to Eleventh Amendment immunity

 from a suit for money damages”)); Dongon v. Banar, No. 08-5331,

 2009 WL 10695064, at *2 n.3 (D.N.J. July 22, 2009) (citing

 Johnson, 869 F. Supp. at 296) (“The Superior Court of New

 Jersey, its vicinages and the New Jersey Administrative Office

 of the Courts are part of the judicial branch of the State of

 New Jersey and are considered ‘arms’ of the state of New Jersey.

 Therefore, they are protected from any claim for damages by

 virtue of the Eleventh Amendment, which grants the State

 sovereign immunity. As such, the claims against the Superior

 Court and the New Jersey Administrative Office of the Courts

 will be dismissed, with prejudice.”); Johnson, 869 F. Supp. at

 298 (“[T]he Court finds that the Administrative Office of the

 Courts can cloak itself in the state’s sovereign immunity under

 the Eleventh Amendment.”).

       Accordingly, Count I of the Third-Party Complaint against

 NJAOC is barred under the Eleventh Amendment to the extent it

 seeks indemnification and contribution from liability arising

 from Plaintiff’s constitutional claims.         Nevertheless, this

 Court agrees such dismissal must be limited to the NJAOC and

 employees acting in their official capacity and should not

 include the currently unnamed NJAOC employees that Third-Party

 Plaintiffs seek to identify through discovery.          See Munchinski

 v. Soloman, 618 Fed. App’x 150, 156 (3d Cir. 2015)(“The Eleventh

                                      21
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 22 of 28 PageID: 1050



 Amendment does not, however, bar suits against officials in

 their individual capacities, even if the actions that are the

 subject of the suit were part of the officials’ governmental

 duties.’”); Neals v. Stromberg, No. 16-7141, 2020 WL 5088226, at

 *18 n.17 (D.N.J. Aug. 28, 2020) (citing Hafer v. Melo, 502 U.S.

 21, 31 (1991))(dismissing the “officially capacity” claims

 against a Defendant Commissioner, but rejecting the argument

 that all claims arising from his “official acts” were “‘official

 capacity claims.’”)).

             ii. Notice of Claim under the Tort Claims Act and
                 Contractual Liability Act

       NJAOC argues Third-Party Plaintiffs’ contractual claims

 should be dismissed for failure to timely file a Notice of Claim

 pursuant to the Contractual Liability Act (“CLA”).           (ECF No. 75-

 1 at 13-16.)    NJAOC further argues that, even though this Court

 must dismiss Third-Party Plaintiffs’ contractual claims, “AOC

 must be treated as a settling defendant” because “[t]reating the

 dismissed public entity as a settling defendant protects the

 public entity as intended by the CLA.”         (ECF No. 75-1 at 16-18.)

       In response, Third-Party Plaintiffs argue they have timely

 served a Notice of Claim upon the NJAOC with respect to the

 Third-Party claims arising out of Plaintiff’s civil conspiracy

 claims.   This is because the Plaintiff did not plead a claim for

 civil conspiracy until his Third Amended Complaint on May 12,


                                      22
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 23 of 28 PageID: 1051



 2020 and the Third-Party Plaintiffs’ Notice of Claim was served

 on the NJAOC on or about July 15, 2020.         (ECF No. 79 at 11-13.)

 In relation to Third-Party Plaintiffs’ claims arising out of

 Plaintiff’s libel claims and their contractual third-party

 claims, Third-Party Plaintiffs argue that if such claims are

 dismissed, then the NJAOC should be treated as a settling

 defendant for such claims.

       In support of this argument, Third-Party Plaintiffs direct

 this Court’s attention to the NJAOC’s own concession that it

 should be treated as a settling defendant through the following

 admissions: (1) “[t]reating the dismissed public entity as a

 settling defendant protects the public entity as intended by the

 CLA;” and (2) “AOC must be treated as a settling defendant such

 that, if at the time of trial any party has a viable claim for

 contribution against [it], Third-Party Defendant will appear on

 the verdict sheet for purposes of allocation of liability

 only...”    (ECF No. 79 at 13-16.)        NJAOC has failed to respond to

 these arguments or positions.

       Pursuant to the Tort Claims Act (“TCA”), notice of tort

 claims must be presented “not later than the 90th day after

 accrual of the cause of action.”          N.J.S.A. 59:8-8.   The CLA

 operates in a manner that is “roughly similar to its more

 familiar counterpart, the Tort Claims Act, N.J.S.A. § 50:1-

 1 to 59:12-3.”     County of Hudson v. State, Dept. of Corrections,

                                      23
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 24 of 28 PageID: 1052



 208 N.J. 1, 14 (2011).      The CLA permits “suits based on

 contracts to be filed against the State of New Jersey [and its

 agencies], but requires compliance with its statutory terms as a

 prerequisite for commencing any such litigation.”           Id. at 13

 (citing N.J.S.A. 59:13-5).       “The Act bars any contractual

 recovery if the contractor ‘fails to notify the appropriate

 contracting agency within 90 days of the accrual of his claim’

 absent leave of court.”      Id. at 14 (quoting N.J.S.A. 59:13-5).

 If a Notice of Claim is not filed within ninety days, a

 plaintiff must file a motion for leave to file a late Notice of

 Claim within one year from the date of accident.           N.J.S.A. 13:6.

       Here, Third-Party Plaintiffs have failed to timely serve a

 Notice of Claim pursuant to the TCA or CLA regarding their

 contribution and indemnification claims arising out of

 Plaintiff’s libel and conspiracy claims and their contractual

 third-party claims.     NJAOC has failed to respond to Third-Party

 Plaintiffs’ argument that they have timely served their Notice

 of Claims relating to their contribution and indemnification

 claims arising out of Plaintiff’s conspiracy claims on July 15,

 2020.   Nevertheless, this Court disagrees with Third-Party

 Plaintiffs’ argument that they timely served Notice of Claims

 and finds that their own citation to Jones v. Morey’s Pier,

 Inc., 230 N.J. 142 (2017) cuts against this argument.

       As explained by the Court in Jones, the date that starts

                                      24
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 25 of 28 PageID: 1053



 the 90-day time period for contribution and indemnification

 claims is when the first plaintiff’s cause of action accrues and

 not when the plaintiff files his complaint as suggested by

 Third-Party Plaintiffs.       The Court focused on both the plain

 language of the statute and legislative intent in holding that

 both initial and third party claims are barred unless the

 statute notice provision is strictly complied with.           Id. at 155-

 159.    As the Court noted:

            Were we to interpret N.J.S.A. 59:8–8 to permit
            a defendant to assert a contribution or
            indemnification claim against a public entity
            or employee months or years after the
            plaintiff's claim accrued, we would undermine
            the Legislature's intent: to permit public
            entities to promptly investigate claims,
            correct the conditions or practices that gave
            rise to the claim, prepare a defense, and
            assess the need for reserves.

 Id. at 157.

        In reaching its decision, the Court acknowledged the ruling

 could have harsh outcomes:

            When N.J.S.A. 59:8-8 is applied to dismiss a
            defendant’s   cross-claim    or   third-party
            complaint against a public entity or public
            employee, it may deprive a defendant of its
            right to pursue a claim against a joint
            tortfeasor before the defendant is aware that
            the claim exists. As the Appellate Division
            observed in S.P., supra, a defendant “may not
            even   learn   that  he   has   a   potential
            contribution claim within this period, since
            the plaintiff may not file suit until well
            after the 90-day period.” 319 N.J. Super. at
            475, 725 A.2d 1142 (quoting Perello v. Woods,
            197 N.J. Super. 539, 546, 485 A.2d 350 (Law

                                      25
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 26 of 28 PageID: 1054



            Div. 1984)).

 Id. at 158.

       Here, the latest possible date of accrual is December 12,

 2019, the date Plaintiff (who has an incentive to assert the

 latest possible accrual date) alleges he first “learned the

 placement of a false record on NICS was a direct result of the

 conspiracy between the County Adjuster's office and Virtua.”

 (ECF No. 68 at 11.)     Even if this Court were to accept this

 latest possible accrual date, Third-Party Plaintiffs still

 cannot successfully argue they timely served their Notice of

 Claims relating to the contribution and indemnification claims

 arising from Plaintiff’s conspiracy claims because such notice

 was not served until July 2020, which is well past March 13,

 2020, ninety days after December 12, 2019.

       Accordingly, this Court will also dismiss Third-Party

 Plaintiffs’ contribution and indemnification claims arising out

 of Plaintiff’s libel and conspiracy claims and their contractual

 third-party claim.

       The harshness of the 90-day accrual rule is not without a

 mitigating recourse.      It is undisputed by both parties that

 NJAOC should be treated as a settling defendant for purposes of

 liability allocation as recognized by the New Jersey Supreme

 Court in Jones.     The Court held that while an untimely Notice of

 Claim bars that defendant’s claim for contribution and common-

                                      26
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 27 of 28 PageID: 1055



 law indemnification against the public entity, the dismissed

 public entity is to be treated as a settling defendant for

 purposes of liability allocation by the jury.          Id. at 149.     The

 Court considered “whether the objectives of the Tort Claims Act,

 the Comparative Negligence Act and the Joint Tortfeasors

 Contribution Law are furthered by an allocation of fault” as to

 the dismissed third-party public entity if the third-party

 plaintiffs “present evidence at trial that negligent conduct by

 the [public entity] was a proximate cause of [plaintiff’s]

 death.”   Id. at 164.     The Court found that permitting such an

 allocation “harmonizes and furthers the three statutes’ separate

 goals” and therefore held that the dismissed third-party

 defendant would be treated as a settling defendant for purposes

 of liability allocation.      Id. at 164–65; see also Mejia v. Quest

 Diagnostics, Inc., 241 N.J. 360, 365 (2020) (recognizing that

 even when a third-party defendant is “barred from the suit

 pursuant to the notice-of-claims provision of the [TCA]” and

 “relieved from participating at trial...the remaining defendants

 [are] entitled to present evidence of their negligence”).            “If

 the jury allocates a percentage of fault to the [relieved

 defendant], the trial court shall mold the judgment to reduce

 the [remaining] defendants’ liability to [the] plaintiffs in

 accordance with the percentage of fault allocated to the

 [relieved defendant].”      Jones, 230 N.J. at 169.

                                      27
Case 1:19-cv-07276-NLH-JS Document 90 Filed 02/24/21 Page 28 of 28 PageID: 1056



       Based on the foregoing, both parties agree NJAOC should be

 treated as a settling defendant for purposes of liability

 allocation.    This Court finds no reason to disagree with the

 parties’ position on this issue.          Accordingly, this Court will

 grant Third-Party Plaintiffs’ request and order that they will

 be permitted to seek an allocation of fault at trial as to the

 NJAOC and the individual NJAOC employees with respect to the

 Third-Party Plaintiffs’ contribution and indemnification claims

 arising from Plaintiff’s libel and conspiracy claims as well as

 their contractual claims that must be dismissed for failure to

 serve NJAOC with timely Notice of Claims.

                                 CONCLUSION

       For the reasons stated above, the Court will grant

 Defendant Virtua’s Motion to Dismiss and grant NJAOC’s Motion to

 Dismiss.

       An appropriate Order will be entered.


 Date: February 23, 2021                     s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      28
